                6:18-cv-02438-MGL                  Date Filed 10/17/18        Entry Number 16            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina


                 Cale Marcus Strickland,
                            Plaintiff
                               v.                                            Civil Action No.        6:18-cv-02438-MGL
                                                                     )
                                                                     )
 Spartanburg County Sheriff's Office; Chuck Wright,                  )
   Sheriff; Lieutenant Wilson; Lieutenant Sinner;                    )
  Officer Campbell, Police Officer; Sergeant Bleu,                   )
   Police Officer; Sergeant Atkins, Police Officer;
          Sergeant Piccolo, Police Officer,
                          Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                  the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of              %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the plaintiff, Cale Marcus Strickland, shall take nothing of the defendants; Spartanburg County Sheriff's
Office, Chuck Wright, Lieutenant Wilson, Lieutenant Sinner, Officer Campbell, Sergeant Bleu, Sergeant Atkins, and
Sergeant Piccolo, from the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed without prejudice.

This action was (check one):
 tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

 tried by the Honorable                           presiding, without a jury and the above decision was reached.

O decided by the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Kevin F. McDonald, United States Magistrate Judge, which recommended
dismissing the complaint without prejudice.

Date: October 17, 2018                                                      ROBIN L. BLUME, CLERK OF COURT




                                                                                         Signature of Clerk or Deputy Clerk
